DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 05/24/2022.  

Response to Arguments
Applicant's arguments/remarks filed on 05/24/2022 with respect to claim(s) 15 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Christoval (US. Pub. 20180184269) in view of Staehlin (DE. Pub. 102012216827). 
Regarding claim 15 Christoval disclose, a first roadside network unit (The mobile vehicle 200), comprising a first transceiver for a first wireless communication network, the first transceiver (a radio communication 208 device) being situated in the first roadside network unit and being configured to receive data from a second roadside network unit (the linked drone device) on a first channel of the first wireless communication network (para. 37, Fig. 2, The mobile vehicle 200 also has a radio communication 208 device which establishes a communication link with the linked drone device. The data feed from the drone device are received through the radio communication device and fed into the communication station of the mobile vehicle 200);  
a processor (para. 60, the processor device can reside as discrete components in a user terminal) being situated in the first roadside network unit and being configured to provide the data received from the second roadside network unit to a second transceiver of the first roadside network unit for a transmission to a third roadside network unit (para. 37, Figs. 3, located on the roof of the mobile vehicle 200, an external communication relay 204 that is used to establish communication link with navigation satellite, other mobile vehicles and remote station) and 
the second transceiver for a second wireless communication network, the second transceiver configured to transmit the data received from the second roadside network unit and provided by the processor to the third roadside network unit on a second channel of the second communication network (para. 44, Figs. 3-4, When information is received from a drone device to its linked mobile vehicle, the mobile vehicle determines if the information is to be passed on to one or more nodes of the mesh network. If it is determined that the information has to be transmitted to other node, then the network topology is considered to determine the number of nodes that has to be act as a relay node for transmission of the information.);
Christoval does not specifically disclose wherein the processor is configured to ascertain whether the data received from the second roadside network unit relates to a traffic safety or a traffic efficiency. However, Staehlin disclose (para. 16, the first vehicle has an environment sensor which is designed to detect the environment around the first vehicle, it is determined whether there is a danger spot in the environment of the vehicle. If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided), and 
Staehlin further disclose wherein the data received from the second roadside network unit are provided to the second transceiver by the processor for transmission to the third roadside network unit only if the processor ascertains that the data received from the second roadside network unit relates to the traffic safety or traffic efficiency (para. 16, If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided. As a result, once a danger spot has been detected by the first vehicle, other vehicles may be warned of the danger location).  
Christoval and Staehlin are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staehlin in the system of Christoval so the system can identify potentially relevant information to other nodes in the network and transmit the data to the corresponding node. The motivation for doing so would have been to improve the detection and notification of priority data in the network.
Regarding claim 18 Christoval disclose, the first transceiver is configured to transmit the self-ascertained data on the first channel of the first wireless communication network (para. 42, There is a bi-directional communication link between transmit/receive antenna of the radio module of the drone device 302, radio communication device on the mobile vehicle 200) and the second transceiver is configured to transmit the self-ascertained data on the second channel of the second wireless communication network (para. 44, FIG. 4, an illustration of a fleet of mobile vehicle that makes a wireless mobile ad-hoc network 400. In an embodiment, the communication between two or more mobile vehicle is through short range radio signals. The ad-hoc mesh network 400 is used to pass messages between the mobile vehicles in the fleet.).
Christoval does not specifically disclose, wherein the processor is configured to ascertain data itself, ascertain whether the self- ascertained data relate to the traffic safety or the traffic efficiency, provide the self- ascertained data to the first transceiver if the self-ascertained data relate to the traffic safety or the traffic efficiency. However, Staehlin disclose, (para. 16, the first vehicle has an environment sensor which is designed to detect the environment around the first vehicle), and 
provide the self-ascertained data to the second transceiver if the self-ascertained data relate to the traffic safety or the traffic efficiency (para. 16-17, If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided. According to an advantageous embodiment, the first data on the current position of the first vehicle. As a result, the position of the first vehicle can be communicated to other vehicles).  
Christoval and Staehlin are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staehlin in the system of Christoval so the system can identify potentially relevant information to other nodes in the network and transmit the data to the corresponding node. The motivation for doing so would have been to improve the detection and notification of priority data in the network.
Regarding claim 23 Christoval does not specifically disclose, wherein the first channel and second channels are transmitted in the same unlicensed frequency range. However, Staehlin disclose, (para. 28, The first data DATA_1 and the second data DATA_2 are transmitted by radio technology using a first communication protocol. These are, for example, GSM, UMTS, LTE, 802.11a-802.11y, Bluetooth, Zigbee, WiMax, Wifi-Direct, Infrared and / or ITS-G5).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christoval (US. Pub. 20180184269) in view of Staehlin (DE. Pub. 102012216827) further in view of Moon et al. (U.S. Pub. 20170339588). 
Regarding claim 17 Christoval and Staehlin do not specifically disclose wherein the processor and/or the first transceiver are configured to ascertain a piece of local occupancy information in the first wireless communication network the processor is configured to provide the local occupancy information to the second transceiver for transmission to a network infrastructure-side network unit. However, Moon teach (para. 15, a communication method of a terminal of a mobile communication system includes checking a channel state in an unlicensed band, transmitting information on the channel state to a base station, and receiving parameters for checking channel occupancy determined based on the channel state).
Moon further teach the second transceiver is configured to transmit the occupancy information to the network infrastructure-side network unit on an uplink channel (para. 54-55, the base station or terminal in the FBE mode may perform CCA during a CCA duration 211. The CCA is an operation in which the transmitter measures an interference amount to determine whether another device currently uses the unlicensed band. Here, the time duration in which the transmitter performs transmission is referred to as channel occupancy duration 216).
Christoval, Staehlin and Moon are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in the system of Christoval and Staehlin so the system can accurately determine the available resources in order to transmit without collision. The motivation for doing so would have been to avoid interference during the communication of sensitive data and maintain the working quality of the system.

Claim(s) 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Christoval (US. Pub. 20180184269) in view of Staehlin (DE. Pub. 102012216827) further in view of Loehr et al. (U.S. Pub. 20190313375). 
Regarding claim 19 Christoval and Staehlin does not specifically disclose wherein the received data are part of a decentralized environmental notification message according to ETSI EN 302 637-3. However, Loehr teach (para. 188-190) different types of messages are and will be defined for the V2V communication. Two different types of messages have been already defined by ETSI for the Intelligent Transport Systems (ITS), see corresponding European Standards ETSI EN 302 637-2 v1.3.1 and ETSI EN 302 637-3 v 1.2.1 Decentralized Environmental Notification Messages (DENM), which are triggered only when vehicle-related safety events occur).
Christoval, Staehlin and Loehr are analogous because they pertain to the field of wireless communication and, more specifically, to communication parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr in the system of Christoval and Staehlin to enable the nodes to communicated using technologies that ease the establishment of the communication session between the terminals without a third party or a central network coordinator (e.g. a server, a base station, etc.). The motivation for doing so would have been to simplify and expedite the transference of critical data.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 19.
Regarding claim 21 Staehlin does not specifically disclose, wherein the received data are part of a cooperative awareness message according to ETSI EN 302 637-2. However, Loehr teach (para. 188-189, ETSI EN 302 637-3 v 1.2.1 cooperative Awareness Messages (CAM), which are continuously triggered by vehicle dynamics to reflect the vehicle status).
Christoval, Staehlin and Loehr are analogous because they pertain to the field of wireless communication and, more specifically, to communication parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr in the system of Christoval and Staehlin to enable the nodes to communicated using technologies that ease the establishment of the communication session between the terminals without a third party or a central network coordinator (e.g. a server, a base station, etc.). The motivation for doing so would have been to simplify and expedite the transference of critical data.
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 21.

Claim(s) 16 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Christoval (US. Pub. 20180184269) in view of Staehlin (DE. Pub. 102012216827) further in view of Yamamoto (U.S. Pub. 20080200121).
Regarding Claim 24 Christoval disclose a first roadside network unit (The mobile vehicle 200), comprising: a first transceiver for a first wireless communication network (a radio communication 208 device), the first transceiver configured to receive data from a second roadside network unit (the linked drone device) on a first channel of the first wireless communication network (para. 37, Fig. 2, The mobile vehicle 200 also has a radio communication 208 device which establishes a communication link with the linked drone device. The data feed from the drone device are received through the radio communication device and fed into the communication station of the mobile vehicle 200); 
a processor (para. 60, the processor device can reside as discrete components in a user terminal) configured to provide the received data to a second transceiver of the first roadside network unit for a transmission to a third roadside network unit (para. 37, Figs. 3, located on the roof of the mobile vehicle 200, an external communication relay 204 that is used to establish communication link with navigation satellite, other mobile vehicles and remote station); and 
the second transceiver for a second wireless communication network, the second transceiver configured to transmit the data provided by the processor to the third roadside network unit on a second channel of the second communication network (para. 44, Figs. 3-4, When information is received from a drone device to its linked mobile vehicle, the mobile vehicle determines if the information is to be passed on to one or more nodes of the mesh network. If it is determined that the information has to be transmitted to other node, then the network topology is considered to determine the number of nodes that has to be act as a relay node for transmission of the information). 
Christoval does not specifically disclose wherein the first channel and second channels are transmitted in the same unlicensed frequency range. However Staehlin disclose, (para. 28, The first data DATA_1 and the second data DATA_2 are transmitted by radio technology using a first communication protocol. These are, for example, GSM, UMTS, LTE, 802.11a-802.11y). 
Christoval and Staehlin does not specifically disclose wherein the first channel is an ad hoc channel, the first wireless communication network is an ad hoc wireless communication network, the second channel is a sidelink channel, and the second wireless communication network is a cell-based wireless network. However Yamamoto teach (para. 35, assuming the first wireless channel is an infrastructure communication channel and the second wireless channel is an adhoc communication channel, the vehicle-to-roadside communication and the vehicle-to-vehicle communication can be carried out using an existing network configuration).
Christoval, Staehlin and Yamamoto are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto and Staehlin in the system of Christoval so the system can make use of multiple network technologies available to communicate in different scenarios. The motivation for doing so would have been to reduce the working load from one possibly congested network to an alternative and more available network improving the efficiency of the system.
Regarding claim 25 Christoval and Staehlin does not specifically disclose, wherein the second channel is an ad hoc channel, the second wireless communication network is an ad hoc wireless communication network, the first channel is a sidelink channel, and the first communication network is a cell-based wireless network. However, Yamamoto teach (para. 35, assuming the first wireless channel is an infrastructure communication channel and the second wireless channel is an adhoc communication channel, the vehicle-to-roadside communication and the vehicle-to-vehicle communication can be carried out using an existing network configuration).
Christoval, Staehlin and Yamamoto are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in the system of Christoval and Staehlin so the system can make use of multiple network technologies available to communicate in different scenarios. The motivation for doing so would have been to reduce the working load from one possibly congested network to an alternative and more available network improving the efficiency of the system.
Regarding claims 26 and 27 the limitations of claim 26 and 27 are rejected in the same manner as analyzed above with respect to claim 24.
Claim 28 recites a system corresponding to the apparatus of claim 24 and thus is rejected under the same reason set forth in the rejection of claim 24. 
Regarding claim 16 Christoval does not specifically disclose, wherein the processor is configured to ascertain whether the data received from the first transceiver relates to a traffic safety or a traffic efficiency. However, Staehlin disclose (para. 16, the first vehicle has an environment sensor which is designed to detect the environment around the first vehicle, it is determined whether there is a danger spot in the environment of the vehicle. If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided). 
Staehlin further disclose wherein the data are provided to the second transceiver only if the data relate to the traffic safety or traffic efficiency (para. 26, Fig. 1, the first data are provided depending on a traffic accident of the first vehicle. Especially in accident situations, it is important that other vehicles are warned by the accident, thereby it is possible that especially in case of accident other vehicles are warned).
Christoval and Staehlin are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Staehlin in the system of Christoval so the system can identify potentially relevant information to other nodes in the network and transmit the data to the corresponding node. The motivation for doing so would have been to improve the detection and notification of priority data in the network.
 Claim 29 recites a method corresponding to the apparatus of claim 24 and thus is rejected under the same reason set forth in the rejection of claim 24.
Regarding claim 30 the limitations of claim 30 are rejected in the same manner as analyzed above with respect to claim 16.
Regarding claim 31 the limitations of claim 31 are rejected in the same manner as analyzed above with respect to claim 24.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khoryaev et al. (U.S. Pub. 20190059071), which disclose autonomous resource selection for Vehicle-to-Vehicle sidelink communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471